Exhibit 10.58

 

--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

November 26, 2001

 

--------------------------------------------------------------------------------

Osler, Hoskin & Harcourt LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1.

ARTICLE 1

      DEFINITIONS AND PRINCIPLES OF INTERPRETATION    2    1.1   

Definitions

   2    1.2   

Additional Definitions

   4    1.3   

Certain Rules of Interpretation

   4    1.4   

Accounting

   5    1.5   

Jurisdiction

   5

ARTICLE 2

      PURPOSE AND SCOPE    5    2.1   

Unanimous Shareholder Agreement

   5    2.2   

Compliance with Agreement

   6    2.3   

Compliance by Holdco and Canadian License Co.

   6

ARTICLE 3

      FINANCIAL PARTICIPATION    6    3.1   

Initial Equity Participation

   6

ARTICLE 4

      FINANCIAL SUPPORT    7    4.1   

Solvency

   7    4.2   

Financial Support

   7    4.3   

Power of Attorney

   7

ARTICLE 5

      MANAGEMENT OF HOLDCO AND CANADIAN LICENSE CO.    8    5.1   

Board of Directors of Holdco

   8    5.2   

Board of Directors of Canadian License Co.

   8    5.3   

Removal and Replacement of Nominees

   9    5.4   

Meetings of Holdco and Canadian License Co. Boards

   9    5.5   

Quorum and Conflicts of Interest

   9    5.6   

Auditor

   10    5.7   

Approval of Matters for Holdco and Canadian License Co.

   10    5.8   

Business Plans

   12    5.9   

Telephone Meetings

   12

ARTICLE 6

      TRANSFER OF SHARES    12    6.1   

Restrictions on Transfer of Shares

   12    6.2   

Transfers Among Controlled Affiliates

   12    6.3   

Non-Canadian Shareholder’s Right to Obtain Shares

   13    6.4   

Insolvency of any Shareholder

   13    6.5   

Endorsement on Certificates

   13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page 2    6.6   

Termination of Rights/Termination Restrictions, etc.

   14

ARTICLE 7

      ARRANGEMENTS REGARDING DISPOSITIONS    14    7.1   

Closing

   14    7.2   

Arrangements Regarding Guarantees

   15

ARTICLE 8

      OPERATIONS    15    8.1   

Operations

   15

ARTICLE 9

      FINANCIAL MATTERS    15    9.1   

Books and Records

   15    9.2   

Financial Statements

   15

ARTICLE 10

      GENERAL    16    10.1   

Confidentiality

   16    10.2   

Other Activities, etc.

   17    10.3   

Application of this Agreement

   17    10.4   

Compliance with Restrictions

   17    10.5   

Benefit of the Agreement

   18    10.6   

Entire Agreement

   18    10.7   

Amendments and Waivers

   18    10.8   

Assignment

   18    10.9   

Termination

   18    10.10   

Severability

   18    10.11   

Notices

   18    10.12   

Reproduction of Documents

   19    10.13   

Counterparts

   19    10.14   

Attornment and Waiver of Trial by Jury

   19



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

THIS AGREEMENT is made as of the 26th day of November, 2001

BETWEEN:

TMI COMMUNICATIONS AND COMPANY, LIMITED PARTNERSHIP, a limited partnership
governed by the laws of Quebec (“TMI”),

- and –

MOBILE SATELLITE VENTURES LP a limited partnership governed by the laws of
Delaware (“Newco”),

- and-

MOBILE SATELLITE VENTURES HOLDINGS (CANADA) INC. a corporation governed by the
laws of Ontario (“Holdco”),

- and –

MOBILE SATELLITE VENTURES (CANADA) INC. a corporation governed by the laws of
Ontario (“Canadian License Co.”).

RECITALS:

 

A. TMI and Newco have formed Holdco to carry on business as a Carrier Holding
Corporation as defined in the Canadian Telecommunications Legislation (“Canada
Communications Statutes”). Holdco has established an operating company, Canadian
License Co. which will be a Radiocommunication Carrier and a Telecommunications
Common Carrier as those terms are defined in the Canada Communications Statutes
and will hold the Spectrum Licenses and the telecommunications transmission
facilities used for the provision of Canadian License Co.’s services. Holdco and
Canadian License Co. will conduct the following business (the “Business”):

 

  (a) to provide radiocommunication services to the Government of Canada in
relation to its Government Telecommunications and Information Services contract
as in existence on the date hereof and pursuant to the authorizations granted to
Canadian License Co. by Industry Canada;

 

  (b) to provide radiocommunication services to the customers of Newco; and



--------------------------------------------------------------------------------

  (c) such other business as is necessary in relation to the foregoing.

 

B. TMI and Newco together own, directly or indirectly, all of the issued and
outstanding voting shares of Holdco and Canadian License Co.

 

C. The Parties have entered into this Agreement to record their agreement as to
the general principles which shall apply to the operations of Holdco and of
Canadian License Co., including the manner in which the affairs of Holdco and
Canadian License Co. will be conducted, and to grant to each other certain
rights and obligations with respect to their ownership, directly and indirectly,
of the Shares.

THEREFORE the Parties agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1 Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set forth below:

“Act” means the Business Corporations Act (Ontario), as now enacted or as the
same may from time to time be amended, re-enacted or replaced;

“Affiliate” has, with respect to any corporation, the meaning set out in the
Act;

“Agreement” means this Shareholders’ Agreement, including the recitals and all
attached schedules and all instruments supplemental to or in amendment or
confirmation of this Agreement; references to Article, Section or paragraph are
to the specified Article, Section or paragraph of this Agreement;

“Auditor” means the auditor of Holdco and Canadian License Co.;

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Ottawa, Ontario are open for business
during normal banking hours;

“Canadian” has the meaning ascribed to it in the Canada Communications Statutes
as that term is defined herein;

“Canadian Communications Statutes” means, collectively, the Radiocommunication
Act (Canada) and the Telecommunications Act (Canada), and any regulations made
thereunder or under any successor legislation.;

“Canadian License Co. Board” means the board of directors of Canadian License
Co.;

 

- 2 -



--------------------------------------------------------------------------------

“Canadian License Co. Common Shares” means voting common shares in the capital
of Canadian License Co.;

“CRTC” means the Canadian Radio-television and Telecommunications Commission;

“Control” means, with respect to any corporation or entity, the ownership,
beneficially and legally, of voting securities in the capital of such
corporation, to which are attached more than fifty percent (50%) of the votes
that may be cast to elect the directors (or the equivalent) of such corporation
or entity and such votes are sufficient (and are exercised) to elect a majority
of the directors thereof. For the purposes of the Canada Communications
Statutes, as the context may require, “control” means control in any manner that
results in control in fact, whether directly through the ownership of securities
or indirectly through a trust, agreement or arrangement, the ownership of any
body corporate or otherwise;

“Eligible Purchaser” means a Canadian;

“GAAP” has the meaning given to it in Section 1.4 of this Agreement;

“Holdco Board” means the board of directors of Holdco;

“Holdco Common Shares” means voting common shares in the capital of Holdco;

“Insolvent” means unable to pay its liabilities as they become due;

“Investor Group” consists of Telecom Satellite Ventures Inc., Columbia Space
(QP), Inc., Columbia Space (A 1), Inc.; Columbia Space Partners, Inc., Spectrum
Space Equity Investors IV, Inc., and Spectrum Space IV Parallel, Inc., Spectrum
Space IV Managers’, Inc., collectively the “Investor Group”;

“Lead Note Investor” means MSV Investors, LLC;

“Lien” means, with respect to any Shares, any mortgage, lien, pledge, charge,
conditional assignment, hypothecation, security interest, title retention,
preferential right, trust arrangement, right of set-off, counterclaim or bankers
lien or encumbrance, privilege or priority or right of others of any kind in
respect of such Shares, including, without limitation, any option or right of
first refusal or first offer in respect thereof or any of the foregoing having
the practical effect of security or any preference in favour of one creditor
over another;

“Material Agreement” means any agreement, contract or other legally binding
commitment, written or oral, entered into by Holdco or Canadian License Co.
which (i) is out of the ordinary course of business; (ii) has material strategic
implications; (iii) will, or is reasonably likely to, result in a fundamental
change, or prevent or be reasonably likely to prevent Holdco or Canadian License
Co. from having the ability to make a fundamental change, in the manner in which
its business or a material part thereof is carried on or in the Persons with
whom a material part of such business is carried on; (iv) contains
non-competition or non-solicitation covenants or otherwise restricts the scope
of

 

- 3 -



--------------------------------------------------------------------------------

business of Holdco or Canadian License Co.; (v) involves or could reasonably be
expected to involve amounts or assets having a fair market value in excess of
$150,000.00 in the aggregate over its term; or (vi) any agreement with any
Affiliate;

“Motient” means Motient Corporation, a corporation governed by the laws of
Delaware;

“Newco Limited Partnership Agreement” means the Limited Partnership Agreement
with respect to Newco among Mobile Satellite Ventures GP Inc., as general
partner, and the limited partners, including TMI, named therein;

“Parties” means, collectively, the parties to this Agreement and “Party” means
any one of them;

“Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his capacity as
trustee, executor, administrator, or other legal representative;

“Resident Canadian” means an individual who is a “resident Canadian” within the
meaning of the Act and is a Canadian under the Canada Communications Statutes;

“Restrictions” means such limitations on (i) ownership of voting shares of
Carriers and Carrier Holding Corporations and (ii) control in fact of such
Carriers and Carrier Holding Corporations as set forth and defined in the Canada
Communications Statutes as may be applicable under the circumstances;

“Senior Officers” means the Chief Executive Officer, the Chief Financial
Officer, the Chief Technical Officer, the President, the Secretary, the General
Counsel and other comparable officers in charge of a material division or set of
matters for Holdco or Canadian License Co. from time to time;

“Shareholders” means, collectively, the shareholders of Canadian License Co.,
and the shareholders of Holdco, together with such other Persons as may become
shareholders of Canadian License Co. or Holdco, and “Shareholder” means any one
of such Persons individually;

“Shares” means Holdco Common Shares or Canadian License Co. Common Shares, as
the case may be;

“Solvent” means able to pay its liabilities as they become due.

 

1.2 Additional Definitions

Unless otherwise contrary to or inconsistent with the subject matter or context,
or unless otherwise provided in this Agreement, all other words and terms used
in this Agreement which are defined in the Act shall have the meanings set out
in the Act.

 

- 4 -



--------------------------------------------------------------------------------

1.3 Certain Rules of Interpretation

In this Agreement,

 

  (a) Time - Time is of the essence in the performance of the Parties’
respective obligations.

 

  (b) Currency - Unless otherwise specified, all references to money amounts are
references to Canadian currency.

 

  (c) Headings -The descriptive headings of Articles and Sections are inserted
solely for convenience of reference and are not intended as complete or accurate
descriptions of content and shall not be used to interpret the provisions of
this Agreement.

 

  (d) Singular, etc. - The use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such Person or Persons or circumstances as the
context otherwise permits.

 

  (e) Consent - Whenever a provision of this Agreement requires an approval or
consent by a Party and notification of such approval or consent is not delivered
within the applicable time limit, then, unless otherwise specified, the Party
whose consent or approval is required shall be conclusively deemed to have
withheld its consent or approval.

 

  (f) Calculation of Time - Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day which ends the period and by extending the period to the next Business Day
following if the last day of the period is not a Business Day.

 

  (g) Business Day - Whenever any payment to be made or action to be taken under
this Agreement is required to be made or taken on a day other than a Business
Day, such payment shall be made or action taken on the next Business Day
following.

 

1.4 Accounting

Wherever in this Agreement reference is made to generally accepted accounting
principles (“GAAP”), such reference shall be deemed to be the generally accepted
accounting principles from time to time approved by the Canadian Institute of
Chartered Accountants, or any successor institute, applicable as at the date, as
well as the reconciliations to generally accepted accounting principles as
approved for use in the United States by the Financial Accounting Services
Board.

 

- 5 -



--------------------------------------------------------------------------------

1.5 Jurisdiction

This Agreement shall be construed in accordance with the laws of Canada and
shall be treated in all respects as an Ontario contract.

ARTICLE 2

PURPOSE AND SCOPE

 

2.1 Unanimous Shareholder Agreement

 

  (a) This Agreement is and shall be deemed to be a unanimous shareholders’
agreement within the meaning of the Act for the purposes of both Holdco and
Canadian License Co. and the power of the directors to manage or supervise the
management of the business and affairs of Holdco and Canadian License Co. is
restricted in accordance with and to the extent of the terms of this Agreement.

 

  (b) Where provided in this Agreement, a Shareholder has all the rights, powers
and duties of the directors of the Corporation and all obligations and
liabilities relating to such rights, powers and duties, whether arising under
the Act or otherwise, and to the extent that this Agreement restricts the
discretion or powers of the directors to manage or supervise the management of
the business and affairs of Holdco or Canadian License Co., the directors of
Holdco and Canadian License Co. are relieved of their duties and liabilities in
regard thereto.

 

  (c) No amendment to this Agreement affecting the rights, powers and duties of
any of the directors of Holdco or Canadian License Co. shall become effective
until the directors of Holdco or Canadian License Co., as the case may be, have
been given written notice of the proposed amendment and an opportunity to
resign.

 

  (d) In the event of any conflict or inconsistency between the provisions of
this Agreement, the Act, the articles or the by-laws of Holdco or Canadian
License Co., the provisions of this Agreement shall (to the extent they may
lawfully do so) prevail. Each of the Shareholders agrees to vote or cause to be
voted the Shares beneficially owned by it so as to cause the articles or the
by-laws of Holdco or Canadian License Co. to be amended to resolve any such
conflict or inconsistency in favour of the provisions of this Agreement.

 

2.2 Compliance with Agreement

Each Shareholder agrees to vote and act as a shareholder of Holdco and Canadian
License Co, as the case may be, so as to fulfil the provisions of this Agreement
and in all other respects to comply with, and use all reasonable efforts to
cause Holdco and Canadian License Co. to comply with this Agreement, and to the
extent, if any, which may be permitted by law, shall cause its respective
nominee(s) as directors of Holdco or Canadian License Co. to act in accordance
with this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

2.3 Compliance by Holdco and Canadian License Co.

Holdco and Canadian License Co. each undertakes to carry out and be bound by the
provisions of this Agreement to the full extent that it has the capacity and
power at law to do so.

ARTICLE 3

FINANCIAL PARTICIPATION

 

3.1 Initial Equity Participation

The relative Shareholdings of TMI and Newco in Holdco and in Canadian License
Co. shall be as set forth below:

 

Shareholder

  

Holdco

Common Shares

 

TMI

   66 2/3  %

Newco

   33 1/3  %

Shareholder

   Canadian License Co.
Common Shares  

Holdco

   80 %

Newco

   20 %

ARTICLE 4

FINANCIAL SUPPORT

 

4.1 Solvency

Each of Holdco and Canadian License Co. will use its best efforts to remain
Solvent and will not take any action which would reasonably be expected to
render either of them Insolvent.

 

4.2 Financial Support

In the event that either Holdco or Canadian License Co. expects to become or
becomes Insolvent it shall, as soon as practicable, seek financial support in
such amount as is required for Holdco or Canadian License Co., as the case may
be, to become or remain Solvent, and may request such financial support from
Newco, by the delivery in writing of a notice to Newco.

The notice requesting financial support shall also specify the form and terms
for such financial support which Holdco or Canadian License Co. wishes to
receive: including without limitation, support by way of the purchase by Newco
of shares of Holdco or Canadian License Co., or a loan to Holdco or Canadian
License Co. If Holdco or Canadian License Co. and Newco are unable to agree on
the form or terms of financial support to be provided within fifteen Business
Days following the date that the request for financial support is made, then
Holdco or Canadian

 

- 7 -



--------------------------------------------------------------------------------

License Co. may seek other sources of financial support. If Holdco or Canadian
License Co. are unable to find more favorable terms from other sources within
forty Business Days, then Holdco or Canadian License Co. shall immediately
request such support from Newco and this request for financial support shall be
deemed to be a request for financial support by the purchase by Newco of
non-voting common shares of Holdco or Canadian License Co. at a price of $1 per
share. Such non-voting common shares shall rank pari passu with the common
shares of Holdco or Canadian License Co., as the case may be.

Within fifteen Business Days following receipt of such a request for financial
support, Newco shall advise Holdco or Canadian License Co., as the case may be,
by notice in writing as to whether Newco is willing to provide the financial
support requested or deemed to be requested by Holdco or by Canadian License Co.
Newco shall not be required to provide such financial support to Holdco or
Canadian License Co. except as provided in Section 4.4 of this Agreement. If
Newco is willing to provide such financial support it shall do so as soon as
possible following the giving of notice by it to Holdco or Canadian License Co.
that it will provide the requested financial support.

 

4.3 Power of Attorney

If Holdco or Canadian License Co. becomes Insolvent and fails to request
financial support from Newco in accordance with Section 4.2, each of Holdco and
Canadian License Co. hereby irrevocably constitutes and appoints Newco as its
attorney to give such request for financial support, specifying the amount and
form of such financial support and, in the name and on behalf of Holdco or
Canadian License Co., to execute and deliver all such promissory notes, share
certificates and other instruments necessary or desirable in accordance with the
terms of such request for financial support and to register any securities on
the books of Holdco and Canadian License Co. Such appointment and power of
attorney, being coupled with an interest, shall not be revoked by the
insolvency, bankruptcy, dissolution, liquidation or other termination of the
existence of Holdco or Canadian License Co. and Holdco and Canadian License Co.
hereby ratify and confirm all that Newco may lawfully do or cause to be done by
virtue of the provisions of this Section 4.3.

 

4.4 Operating Cash Shortfall

 

  (a)

Notwithstanding anything to the contrary in this Agreement, in the event that at
any time (but not more often than once per month) either Holdco or Canadian
License Co. incurs or expects to incur an Operating Cash Shortfall, it may
request in writing, by the delivery of a notice to Newco, financial support from
Newco in an amount equal to such Operating Cash Shortfall. The notice requesting
financial support shall also specify the form and the terms for such financial
support which Holdco or Canadian License Co. wishes to receive: including,
without limitation, support by way of the purchase by Newco of shares of Holdco
or Canadian License Co., or a loan to Holdco or Canadian License Co. If Holdco
or Canadian License Co. and Newco are unable to agree on the form or terms of
financial support to be provided within ten (10) Business Days following the
date that the request for financial support is made, then the request for
financial support shall be deemed to be a request for financial support by the
purchase by

 

- 8 -



--------------------------------------------------------------------------------

 

Newco of non-voting common shares of Holdco or Canadian License Co. at a price
of $1 per share. Such non-voting common shares shall rank pari passu with the
common shares of Holdco or Canadian License Co., as the case may be.

 

  (b) Within fifteen (15) Business Days following receipt by Newco of such
request and such other documentation as is reasonably required by Newco
concerning such Operating Cash Shortfall, Newco shall provide the financial
support requested.

 

  (c) For purposes of this Section 4.4, “Operating Cash Shortfall” means a cash
shortfall arising in the ordinary course of Business and includes any cash
required for the payment of any taxes attributable to the operations or
activities of Holdco or Canadian License Co. but which, for greater certainty,
does not include cash needs arising from any extraordinary loss, any writedown
of assets or any cash needs arising from an action which constitutes a breach by
Holdco or Canadian License Co. of this Agreement.

 

  (d) Newco’s obligations to provide financial support for Operating Cash
Shortfalls of Holdco or Canadian License Co. pursuant to this Section shall
terminate upon the earlier of: (i) the termination of this Agreement; (ii) a
change of control of Canadian License Co.; or (iii) the fifth anniversary
following the First Closing, as such term is defined in the Amended and Restated
Investment Agreement dated October 12, 2001, as amended, between Motient
Corporation, Mobile Satellite Ventures LLC, TMI and certain Investors. The
Parties acknowledge and agree that Newco’s obligations to provide financial
support for such Operating Cash Shortfalls shall apply to all Operating Cash
Shortfalls incurred prior to the termination of Newco’s obligations hereunder
and shall be satisfied in full, notwithstanding that the Parties may receive
notice of such Operating Cash Shortfalls, including tax liabilities and
payments, after the termination of Newco’s obligations to provide financial
support for Operating Cash Shortfalls of Holdco and Canadian License Co.

ARTICLE 5

MANAGEMENT OF HOLDCO AND CANADIAN LICENSE CO.

 

5.1 Board of Directors of Holdco

 

  (a) The Holdco Board shall have the overall responsibility for managing and
supervising the business and affairs of Holdco. The power and authority of the
Holdco Board shall be restricted only by the Act and other applicable
legislation and the terms of this Agreement, including section 5.7 hereof.

 

  (b) At all times a majority of the directors of Holdco and of any committees
of the Board shall be Resident Canadians as required by the Act.

 

  (c)

The Holdco Board shall consist of five directors, comprised of three nominees of
TMI and two nominees of Newco (one of whom shall be proposed to the Shareholders
by the Investor Group and one of whom shall be proposed to the

 

- 9 -



--------------------------------------------------------------------------------

 

Shareholders by Motient). Each Shareholder shall be entitled to remove and
replace its nominee(s) from time to time as provided in Section 5.3.

 

  (d) Three observers, appointed one each by the Investor Group, Motient and the
Lead Note Investor, shall be entitled to attend all meetings of the Holdco Board
but shall not be entitled to vote.

 

  (e) Promptly following execution of this Agreement by the Shareholders, they
will convene a special Shareholders’ meeting to elect directors to the Holdco
Board in accordance with the provisions of this Agreement. Each Shareholder
shall vote its Shares to elect the directors nominated in accordance with this
Agreement.

 

5.2 Board of Directors of Canadian License Co.

 

  (a) The Canadian License Co. Board shall have the overall responsibility for
managing and supervising the business and affairs of Canadian License Co. The
power and authority of the Canadian License Co. Board shall be restricted only
by the Act and other applicable legislation and the terms of this Agreement,
including section 5.7 hereof.

 

  (b) At all times not less than 80 per cent of the directors of Canadian
License Co. shall be Resident Canadians as required by the Act.

 

  (c) The Canadian License Co. Board shall consist of five directors, comprised
of one nominee of Newco and four of Holdco. Each Shareholder shall be entitled
to remove and replace its nominee(s) from time to time as provided in
Section 5.3.

 

  (d) Three observers, appointed one each by the Investor Group, Motient and the
Lead Note Investor, shall be entitled to attend all meetings of the Canadian
License Co. Board but shall not be entitled to vote.

 

  (e) Promptly following execution of this Agreement by the Shareholders, they
will convene a special Shareholders’ meeting to elect directors to the Canadian
License Co. Board in accordance with the provisions of this Agreement. Each
Shareholder shall vote its Shares to elect the directors nominated in accordance
with this Agreement.

 

5.3 Removal and Replacement of Nominees

Any Shareholder entitled to nominate and elect a director to the Holdco Board or
the Canadian License Co. Board, as the case may be, shall be entitled to remove
any such director by notice to such director, the other Shareholder(s) and to
Holdco or Canadian License Co., as the case may be. If such director does not
resign in accordance with such notice, the Shareholders shall vote their shares
to remove such director. Any vacancy occurring on any such board by reason of
the death, disqualification, inability to act, resignation or removal of any
director shall be filled only by a further nominee of the Shareholder whose
nominee was so affected so as to maintain a board consisting of the numbers of
nominees specified in Section 5.1 or 5.2, as the case may be.

 

- 10 -



--------------------------------------------------------------------------------

5.4 Meetings of Holdco and Canadian License Co. Boards

The Holdco Board and the Canadian License Co. Board shall each meet at least
once in every quarter ending on March 31, June 30, September 30 and December 31
in each year during the term of this Agreement and in the event that a meeting
is not held during any such three month period, any director may call a meeting
of the Holdco Board or the Canadian License Co. Board, as the case may be, on 48
hours’ prior notice to the other directors. At each meeting of the Holdco Board
or the Canadian License Co. Board, the directors shall discuss the current
status of the operations of Holdco or Canadian License Co., as the case may be,
and, with respect to all major developments or planned actions involving such
corporations, shall present to the meeting complete current financial
information.

 

5.5 Quorum and Conflicts of Interest

No meeting of the board of Holdco, the board of Canadian License Co., or any
committee of the board of Holdco or Canadian License Co. will be held unless a
majority of directors present and entitled to vote are resident Canadians who
are Independent Directors.

For the purposes of this section, Independent Director is a director of Holdco
or of Canadian License Co. who is nominated by TMI or Holdco, as the case may
be, or who, at the time of nomination, 1) is not, and has not been in the last
three years prior to being nominated, employed (other than as a director of
Holdco or any subsidiary of Holdco) by an Interested Party; 2) is not an
Interested Party; and 3) has no other relationship (other than ownership of less
than 1% of any class of the securities of an Interested Party or serves as a
director of Holdco or any subsidiary of Holdco) that could reasonably be
expected to compromise his or her independence in fact from an Interested Party.

For the purposes of this section, “Interested Party” means Newco and its
Affiliates and any director or officer thereof. “Affiliate” is a person who
controls an Interested Party, or who is controlled by an Interested Party or by
any person who controls an Interested Party.

 

5.6 Auditor

The auditor of Newco shall be appointed the Auditor of Holdco and of Canadian
License Co., provided that such auditor is one of the following accounting firms
or its successor: KPMG, Arthur Andersen, Deloitte & Touche, Ernst & Young,
PricewaterhouseCoopers.

 

5.7 Approval of Matters for Holdco and Canadian License Co.

Except as otherwise contemplated by this Agreement or required by applicable
law, all decisions of the Holdco Board and the Canadian License Co. Board will
be decided by a simple majority of such directors, provided that the written
consent of holders of, in the case of Holdco, more than sixty-six and two-thirds
per cent (66 2/3 %) of the Holdco Common Shares and, in the case of Canadian
License Co., more than eighty per cent (80%) of the Canadian License Co. Common
Shares, will also be required for any of the following actions to be taken by
the Holdco Board and Holdco, or by the Canadian License Co. Board and Canadian
License Co., as the case may be:

 

- 11 -



--------------------------------------------------------------------------------

  (a) the creation of any new direct or indirect subsidiaries of Holdco or
Canadian License Co.;

 

  (b) the entering into or the amendment, renewal, assignment, termination or
the granting of any consent, approval or waiver under, or the decision to let
expire, any Material Agreement in excess of $500,000.00;

 

  (c) any change in Holdco’s or Canadian License Co.’s articles of incorporation
or by-laws or other constituent corporate documents;

 

  (d) any material change in the scope and nature of the Holdco’s or Canadian
License Co.’s Business or operations;

 

  (e) the authorization, issuance, sale or grant of any of Holdco or Canadian
License Co. shares or other securities other than pursuant to Article 4 hereof;

 

  (f) the repurchase, redemption or other acquisition of any shares or other
securities of Holdco or Canadian License Co., including the repurchase or
repayment of any indebtedness prior to its stated maturity;

 

  (g) the creation, issuance, assumption, or incurring of any indebtedness,
guarantee or other liability, contingently or otherwise, with respect to any
amount of more than $500,000.00 in the aggregate outstanding at any one time
other than pursuant to Article 4 hereof;

 

  (h) capital expenditures, investments, other asset purchases or commitments in
excess of $500,000.00 per annum;

 

  (i) the hypothecation, mortgage, pledge, charge or encumbrance of any assets
having a value in the aggregate in excess of $500,000.00;

 

  (j) the purchase, acquisition or obtaining of any shares or other proprietary
interests directly or indirectly, in any other entity or related entities or
business assets of another person or related persons or the entering into of a
commitment to enter or make any investments in a joint venture or partnership,
by Holdco or Canadian License Co.;

 

  (k) the sale, lease, transfer or other disposition of any asset or group of
assets with a book value or fair market value of $500,000.00 or more by Canadian
License Co. or Holdco per annum;

 

  (l) the declaration or payment of dividends or the making of any distributions
by Holdco or Canadian License Co. in respect of its capital;

 

  (m) Canadian License Co. or Holdco becoming a party to any agreement which by
its terms restricts Canadian License Co.’s or Holdco’s performance of the terms
of any agreements between Canadian License Co. or Holdco and Newco;

 

- 12 -



--------------------------------------------------------------------------------

  (n) the taking of any steps to wind up, dissolve, reorganize or terminate
Holdco’s or Canadian License Co.’s corporate existence or the taking of any
steps in respect of insolvency proceedings by or against such corporations;

 

  (o) the entering into or consummation of any merger, consolidation, or other
form of corporate reorganization with any other person or the sale or transfer
of all or substantially all of the assets of Holdco or Canadian License Co. to
another person through a single transaction or a series of transactions;

 

  (p) any change to the name of Holdco or Canadian License Co. except one
necessitated by the termination of, and in accordance with, a trade-marks
license agreement;

 

  (q) the adoption or amendment of any stock option plan or other employee
benefit plan or grant or issuance of any common shares, common share equivalent
or other equity securities under such plans;

 

  (r) paying or incurring any obligation for the payment of salaries, fees or
other remuneration of an employee of another corporation or other entity;

 

  (s) any payment to directors, officers or employees in excess of customary
compensation for people in comparable positions;

 

  (t) the grant of any severance or termination pay to any Senior Officer of
Holdco or Canadian License Co. which is in excess of customary compensation for
people in comparable positions or which is in excess of that permitted under the
compensation plans of Holdco or Canadian License Co., as the case may be;

 

  (u) any change in accounting principles, practice or method except for such
change which (i) in the opinion of its Auditor, is required by law or by GAAP
(ii) do not involve discretion on the part of the reporting entity and (iii) is
described in a written notice delivered to each of the Shareholders prior to
implementation; or

 

  (v) any decision which, under the Act, the Shareholders of the relevant
corporation are required to approve.

 

5.8 Business Plans

While annual and five year business plans for Canadian License Co. require the
approval of only a majority of the members of the Board, nevertheless, TMI
acknowledges the substantial importance which Newco attributes to these matters
and agrees that through the Canadian License Co. Board or in direct
communication with Newco, TMI will extend to Newco as extensive a right of
consultation in this regard as is reasonably possible. TMI further agrees that
it will consider in good faith any reasonable proposals put forth by Newco with
respect to any such business plans in accordance with the provisions of this
Section.

 

-13 -



--------------------------------------------------------------------------------

5.9 Telephone Meetings

Any or all directors may participate in a meeting of the Holdco Board or
Canadian License Co. Board or a meeting of the Shareholders of Holdco or
Canadian License Co. by means of such telephone, electronic or other
communication facilities as permit all Persons participating in the meeting to
hear and communicate with each other simultaneously and a director participating
in such a meeting by such means is deemed to be present at the meeting.

ARTICLE 6

TRANSFER OF SHARES

 

6.1 Restrictions on Transfer of Shares

 

  (a) Any transfer of Shares of Holdco or of Canadian License Co. must be in
compliance with all Canadian laws, including the Restrictions.

 

  (b) Except as expressly provided in this Agreement or in any other agreement
between the Shareholders, or as may otherwise be provided in the articles or
agreed to in writing by the Shareholders, no Shareholder shall, directly or
indirectly, sell, transfer, or create any Lien on (collectively, “transfer”) any
Shares held by it, or any of its rights or obligations under this Agreement or
any voting rights with respect to its Shares, to any Person, except with the
consent of the Shareholders.

 

  (c) Any transfer in violation of this Agreement shall be void and shall not be
recorded on the books or records of Holdco or Canadian License Co.

Notwithstanding any other provisions in this Agreement and Ancillary Agreements
(as defined in the Newco Limited Partnership Agreement), TMI shall be permitted
to transfer control of Canadian License Co. to (i) an Affiliate of TMI or (ii) a
transferee that is not an Affiliate of TMI, provided that (A) such transferee
has agreed to be bound by the terms and conditions of an agreement substantially
similar to the Non-Interference Agreement, of even date herewith between BCE
Inc. and Newco; or (B) if such transferee is not willing to sign such
non-interference agreement, such transferee is reasonably acceptable to Newco
and to the Canadian regulatory authorities. In addition to the foregoing, the
transferee, whether an Affiliate of TMI or not, must also be the transferee of
TMI’s interest in Newco.

 

  (d)

If any company that directly or indirectly owns or controls TMI wishes to
transfer its interest in TMI to a third party, TMI shall forthwith give notice
(the “TMI Notice”) to Newco of such proposed transfer and Newco shall be
entitled, subject to the Restrictions, to purchase, or designate an Eligible
Purchaser to purchase, all, but not less than all, of the Shares of Holdco owned
by TMI. If Newco wishes to exercise the right to purchase provided for in this
Section, it shall give notice to TMI within thirty (30) days of its receipt of
the TMI Notice, advising TMI of its intention to exercise such rights under this
Section. The price to be paid for TMI’s Shares of Holdco pursuant to this
Section shall be their book value. The purchase and sale of the Shares pursuant
to this Section shall be completed on the fifth day following the later of the
delivery by Newco of its notice and receipt of all

 

- 14 -



--------------------------------------------------------------------------------

 

governmental approvals, if any, required in connection with such purchase. If an
Eligible Purchaser is designated to purchase such Shares it shall do so on such
terms as the Eligible Purchaser and Newco may agree; provided that the purchase
price shall not be less than the book value of such Shares.

 

6.2 Transfers Among Controlled Affiliates

 

  (a) Shareholders shall be entitled to transfer Shares to an entity that
controls the Shareholder (“Parentco”) or to an entity which is controlled
directly or indirectly by Parentco, provided that the transferee executes a
signature page to this Agreement and continues to be bound hereby.

 

  (b) If all of the issued and outstanding shares of the entity to which the
Shares are transferred ceases to be controlled, directly or indirectly, by
Parentco, then such entity shall immediately transfer the Shares back to
Parentco or at the direction of Parentco, to one of its wholly-controlled
subsidiaries, and if they are not so transferred, the event giving rise to the
ceasing of such entity being a controlled entity shall be deemed a transfer in
violation of this Agreement, and the provision of Section 6.1(c) above shall
apply.

 

6.3 Non-Canadian Shareholder’s Right to Obtain Shares

If changes are made to the Restrictions, the effect of which would be to allow
Newco to increase its ownership interest in the Holdco Common Shares or the
Canadian License Co. Common Shares, TMI will transfer such shares as are
permitted by any change made to the Restrictions to Newco for $1.00 per Share.

 

6.4 Insolvency of any Shareholder

 

  (a) If TMI makes an assignment for the benefit of creditors or is the subject
of any involuntary proceeding under any bankruptcy or insolvency law which
proceeding is not dismissed within thirty (30) days, avails itself of the
benefit of any other legislation for the benefit of debtors or takes steps to
wind-up or terminate its existence (each a “TMI Insolvency Event”), Newco shall
be entitled, subject to the Restrictions, to purchase, or designate an Eligible
Purchaser to purchase, all, but not less than all, of the Shares of Holdco
beneficially owned by TMI or all, but not less than all, of the Shares of
Canadian License Co. beneficially owned by Holdco. If Newco wishes to exercise
the right to purchase provided for in this Section, it shall give notice within
thirty (30) days of becoming aware of the TMI Insolvency Event, to Holdco of its
intention to exercise such rights under this Section. The price to be paid for
such Shares pursuant to this Section shall be their book value. The purchase and
sale of the Shares pursuant to this Section shall be completed on the fifth day
following the later of the delivery by Newco of its notice and receipt of all
governmental approvals, if any, required in connection with such purchase. If an
Eligible Purchaser is designated to purchase such Shares it shall do so on such
terms as the Eligible Purchaser and Newco may agree; provided that the purchase
price shall not be less than the book value of such Shares.

 

- 15 -



--------------------------------------------------------------------------------

  (b) If Newco makes an assignment for the benefit of creditors or is the
subject of any involuntary proceeding under any bankruptcy or insolvency law
which proceeding is not dismissed within thirty (30) days, avails itself of the
benefit of any other legislation for the benefit of debtors or takes steps to
wind-up or terminate its existence (each a “Newco Insolvency Event”), TMI shall
be entitled, subject to the Restrictions, to purchase, or designate an Eligible
Purchaser to purchase, all, but not less than all, of the Shares of Holdco and
Canadian License Co. beneficially owned by Newco. If TMI wishes to exercise the
right to purchase provided for in this Section, it shall give notice within
thirty (30) days of becoming aware of the Newco Insolvency Event, to Holdco of
its intention to exercise such rights under this Section. The price to be paid
for such Shares pursuant to this Section shall be their book value. The purchase
and sale of the Shares pursuant to this Section shall be completed on the fifth
day following the later of the delivery by TMI of its notice and receipt of all
governmental approvals, if any, required in connection with such purchase. If an
Eligible Purchaser is designated to purchase such Shares it shall do so on such
terms as the Eligible Purchaser and TMI may agree; provided that the purchase
price shall not be less than the book value of such Shares.

 

6.5 Endorsement on Certificates

Share certificates of Holdco or Canadian License Co. shall bear the following
language either as an endorsement or on the face of such share certificate:

“The shares represented by this certificate are subject to all the terms and
conditions of a unanimous shareholders’ agreement made [date of shareholders
agreement], as it may be amended, which agreement contains, among other things,
restrictions on the right of the holder hereof to transfer or sell the shares. A
copy of such agreement is on file at the registered office of the corporation.”

 

6.6 Termination of Rights/Termination Restrictions, etc.

The restrictions on transfer shall not apply to sales in an underwritten
registered or public offering pursuant to the securities laws in Canada or in
the United States.

ARTICLE 7

ARRANGEMENTS REGARDING DISPOSITIONS

 

7.1 Closing

The following provisions shall apply to (i) any transfer of Shares between
Shareholders (including their permitted designees or an Eligible Purchaser)
pursuant to Article 6 other than Section 6.6 and (ii) to any transfer of Shares
pursuant to Section 6.4:

 

  (a)

The transfer shall be completed at Holdco or Canadian License Co.’s registered
office, subject to paragraph (c), on the date specified for closing. At such
time,

 

- 16 -



--------------------------------------------------------------------------------

 

the transferor(s) shall transfer to the transferee(s) good title to the Shares
being transferred free and clear of all Liens (and shall make representations
and warranties to such effect) and deliver to the transferee(s) certificates and
other documents of title evidencing ownership of the Shares being transferred,
duly endorsed in blank for transfer by the holders of record. In addition, the
transferor(s) shall deliver to Holdco or Canadian License Co., all records,
accounts and other documents in its possession belonging to Holdco or Canadian
License Co. and the resignations and releases of its nominees on the Board
(including the resignation of such Persons as officers of the Corporation), all
such resignations to be effective no later than the time of delivery. All
agreements between the transferring Shareholder or any of its Affiliates and
Holdco or Canadian License Co. shall be terminated upon the completion of such
transfer. The transferee(s) shall deliver to the transferor(s) certified cheques
or wire transfer in immediately available funds in full payment of the purchase
price payable for the Shares being transferred.

 

  (b) If, at the time of closing, a transferor fails to complete the subject
transaction of purchase and sale, the transferee shall have the right, if not in
default under this Agreement, without prejudice to any other rights which it may
have, upon payment of that part of the purchase price payable to the transferor
at the time of closing to the credit of the transferor in the main branch of
Holdco’s or Canadian License Co.’s bank, to execute and deliver, on behalf of
and in the name of the transferor, such deeds, transfers, share certificates,
resignations or other documents that may be necessary to complete the subject
transaction and the transferor hereby irrevocably appoints the transferee its
attorney in that behalf. Such appointment and power of attorney, being coupled
with an interest, shall not be revoked by the insolvency or bankruptcy of the
transferor and the transferor hereby ratifies and confirms and agrees to ratify
and confirm all that the transferee may lawfully do or cause to be done by
virtue of such appointment and power.

 

  (c) If any transfer is subject to review under the provisions of the
Investment Canada Act, the Competition Act (Canada) or the Canada Communications
Statutes then the closing of such transfer shall be conditional upon the
approval or deemed approval of the appropriate governmental or regulatory
authorities, on terms and conditions satisfactory to the transferee and the
closing of such transfer shall be delayed until the receipt of such approvals or
deemed approvals.

 

7.2 Arrangements Regarding Guarantees

If, at the time a transfer of Shares is to be made pursuant to the provisions of
this Agreement, the transferor is a guarantor of all or part of any indebtedness
or obligations of Holdco or Canadian License Co. then any transferee who or
which is bound by this Agreement hereby agrees to obtain, at the time of
completion of such transfer, a release of any such guarantee from the holders of
such guarantee, provided that if, after using reasonable efforts, such
transferee is unable to obtain such release, the transferee as a condition
precedent to the completion of the transfer, shall deliver in lieu of such
release, an indemnity or other security of a Canadian chartered bank
indemnifying and saving fully harmless the transferor from any liability or loss
which may be suffered or incurred by one or more of them in respect of any such
guarantee.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 8

OPERATIONS

 

8.1 Operations

Holdco and Canadian License Co. shall conduct their respective Businesses so as
to maintain and preserve their respective property, Business, assets and
qualification to conduct business. In addition, Holdco and Canadian License Co.
shall make all necessary or appropriate filings with Industry Canada and any
other relevant governmental authorities to comply with and perform all duties
imposed by any federal, provincial or local law, regulation or governmental
authority, and not take any action that might have a material adverse effect on
its qualification to conduct its Business.

ARTICLE 9

FINANCIAL MATTERS

 

9.1 Books and Records

Holdco and Canadian License Co. shall keep books of accounts and records in
accordance with GAAP and shall furnish to each Shareholder copies of such
accounting reports and financial statements as may be reasonably requested from
time to time, and such other documents or information as are reasonably
available to Holdco or Canadian License Co., all subject to the terms of
Section 9.2 below.

 

9.2 Financial Statements

The directors of Holdco shall cause to be delivered to each Shareholder the
following financial statements prepared in accordance with GAAP:

 

  (a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year, an unaudited balance sheet of
Holdco and Canadian License Co. as at the end of such quarter, the related
statements of earnings and retained earnings and the statement of changes in
financial position for the quarter then ended; and

 

  (b) as soon as available and in any event within 90 days after the end of each
fiscal year, the audited balance sheet of Holdco and of Canadian License Co. as
at the end of such fiscal year and the related statements of earnings and
retained earnings and statement of changes in financial position for the fiscal
year then ended, all accompanied by an opinion of the Auditor.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL

 

10.1 Confidentiality

 

  (a) Each of the Parties agree that it shall not, at any time or under any
circumstances, without the unanimous consent of the Shareholders and of Holdco
or Canadian License Co., as applicable, directly or indirectly communicate or
disclose to any Person (other than the other Parties and their employees,
agents, advisors and representatives) or make use of (except in connection with
its interest in Holdco or Canadian License Co.) any confidential knowledge or
information howsoever acquired by such Party relating to or concerning the
customers, suppliers, products, technology, trade secrets, systems or
operations, or other confidential information regarding the property, Business
and affairs, of Holdco or Canadian License Co., (herein referred to as
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include, and the restriction in the foregoing sentence
shall not apply to the following:

 

  (i) information which is known by such Person or becomes known to such Person
without breach of a confidentiality obligation or which is or becomes generally
available to the public (other than by disclosure by such Party or its
employees, agents, advisors or representatives contrary to this Section);

 

  (ii) information which is reasonably required to be disclosed by a Party to
protect its interests in connection with any valuation or legal proceeding under
this Agreement; or

 

  (iii) information which is required to be disclosed by law or by the
applicable regulations or policies of any regulatory agency of competent
jurisdiction (including Industry Canada and/or the CRTC ) or any stock exchange,
provided that the disclosing Party shall provide the other Shareholder(s) with
the opportunity to review and comment on such disclosure and will attempt to
obtain confidential treatment if reasonably requested by such other
Shareholders; or

 

  (iv) information disclosed to a third party for purposes consistent with a
Business Plan developed in accordance with Section 5.8 above, and provided that
such third party has entered into a confidentiality agreement with the
disclosing party.

 

  (b)

Each of the Parties acknowledges that disclosure of any confidential information
in contravention of this Section may cause significant harm to the other Parties
and that remedies at law may be inadequate to protect against a breach of this
Section. Accordingly, each of the Parties agrees that each of the other Parties
shall be entitled, in addition to any other relief available to it, to the
granting of injunctive relief without proof of actual damages or the requirement
to establish the inadequacy of any of the other remedies available to it. Each
of the Parties

 

- 19 -



--------------------------------------------------------------------------------

 

covenants not to assert any defence in proceedings regarding the granting of an
injunction or specific performance based on the availability to it of any other
remedy.

 

10.2 Other Activities, etc.

Each of TMI and its subsidiaries, including Holdco and Canadian License Co.
(collectively, “Restricted Parties”), will not engage in any business, directly
or indirectly, that directly competes with the Business of Holdco or Canadian
License Co. (whether as conducted at such time or as Holdco or Canadian License
Co. plans to conduct in the future as set forth in a business plan approved from
time to time by the Holdco Board or Canadian License Co. Board, as the case may
be).

Except as expressly provided in this Agreement, nothing contained herein shall
be construed to constitute any Shareholder the agent of any other Shareholder or
to limit in any manner the parties in the carrying on of their own respective
businesses or activities. Except as expressly provided in this Agreement, any
Shareholder may engage in and/or possess any interest in other business ventures
of every nature and description, independently or with others, whether existing
as of the date hereof or hereafter coming into existence.

 

10.3 Application of this Agreement

The terms of this Agreement shall apply mutatis mutandis to any Shares:

 

  (a) resulting from the conversion, reclassification, redesignation,
subdivision or consolidation or other change of the Shares; and

 

  (b) of Holdco or Canadian License Co. or any successor body corporate which
may be received by the Shareholders on a merger, amalgamation, arrangement or
other reorganization of or including Holdco or Canadian License Co.;

and prior to any such action being taken the Parties shall give due
consideration to any changes which may be required to this Agreement in order to
give effect to the intent of this Section.

 

10.4 Compliance with Restrictions

If Holdco or Canadian License Co. is advised by Industry Canada or the CRTC that
it does not comply with the Restrictions, the Shareholders will negotiate in
good faith changes to its structure or governance to ensure that compliance with
such Restrictions is achieved, provided that the Shareholders shall be
satisfied, using reasonable judgement, that such revisions continue to preserve
their respective economics in Holdco, Canadian License Co. and Newco.

 

10.5 Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Parties hereto.

 

- 20 -



--------------------------------------------------------------------------------

10.6 Entire Agreement

This Agreement constitutes the entire agreement between the Parties to this
Agreement with respect to the subject matter of this Agreement and cancels and
supersedes any prior understandings and agreements between the Parties with
respect to such subject matter. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, express, implied or
statutory, between the Parties with respect to the subject matter of this
Agreement other than those expressly set forth in this Agreement.

 

10.7 Amendments and Waivers

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by the Parties. No waiver of any breach of any
provision of this Agreement shall be effective or binding unless made in writing
and signed by the Party purporting to give such waiver and, unless otherwise
provided in the written waiver, shall be limited to the specific breach waived.

 

10.8 Assignment

Except as may be expressly provided in this Agreement, none of the Parties to
this Agreement may assign its rights or obligations under this Agreement without
the prior written consent of all of the other Parties.

 

10.9 Termination

This Agreement shall terminate upon:

 

  (a) the written agreement of all of the Parties;

 

  (b) one Person becoming the beneficial owner of all of the Shares.

 

10.10 Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement shall continue in full
force and effect.

 

10.11 Notices

Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (referred to in this Section as
a “notice”) to any Party shall be sufficiently given if delivered personally, or
if sent by prepaid registered mail or overnight courier or if transmitted by fax
or other form of recorded communication tested prior to transmission to such
Party:

 

  (a) in the case of a notice to TMI

TMI Communications Inc.

 

- 21 -



--------------------------------------------------------------------------------

1601 Telesat Court

Gloucester, Ontario

K1B 5P4

with a copy to:

Salans Hertzfeld Heilbronn Christy & Viener

Rockefeller Center

620 Fifth Avenue

New York, NY

10020-2457

Attention: O. Kurtin, Esq.

 

  (b) in the case of a notice to Newco:

Mobile Satellite Ventures LP

c/o Motient Corporation

10802 Parkridge Blvd.

Reston, VA

20191-5416

Attention: Secretary

with a copy to:

Telcom Ventures, LLC

211 North Union Street

Suite 300

Alexandria, VA, 22314

Attention: Hal B. Perkins, Esq.

 

  (c) in the case of a notice to Holdco

Mobile Satellite Ventures Holdings (Canada) Inc.

c/o TMI Communications Inc.

1601 Telesat Court

Gloucester, Ontario

K1B 5P4

Attention: Secretary

with a copy to:

Salans Hertzfeld Heilbronn Christy & Viener

Rockefeller Center

620 Fifth Avenue

 

- 22 -



--------------------------------------------------------------------------------

New York, NY

10020-2457

Attention: O. Kurtin, Esq.

 

  (d) in the case of a notice to Canadian License Co.

Mobile Satellite Ventures (Canada) Inc.

c/o TMI Communications Inc.

1601 Telesat Court

Gloucester, Ontario

K1B 5P4

Attention: Secretary

with a copy to:

Salans Hertzfeld Heilbronn Christy & Viener

Rockefeller Center

620 Fifth Avenue

New York, NY

10020-2457

Attention: O. Kurtin, Esq.

or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
Section. Any notice personally delivered to the Party to whom it is addressed as
provided in this Section shall be deemed to have been given and received on the
day it is so delivered at such address, provided that if such day is not a
Business Day then the notice shall be deemed to have been given and received on
the Business Day next following such day. Any notice mailed to the address and
in the manner provided for in this Section shall be deemed to have been given
and received on the fifth Business Day next following the date of its mailing.
Any notice transmitted by fax or other form of recorded communication shall be
deemed given and received on the first Business Day after its transmission.

 

10.12 Reproduction of Documents

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by any Party in connection with the closing of
the transactions contemplated hereby (except for promissory notes, shares
certificates and similar instruments), and (c) financial statements,
certificates and other information, may be reproduced by any Party by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and such Party may destroy any original document so
reproduced. All Parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such

 

- 23 -



--------------------------------------------------------------------------------

reproduction was made by such Party in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

10.13 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument and receipt of a facsimile version of an executed
signature page by a Party shall constitute satisfactory evidence of execution of
this Agreement by such Party.

 

10.14 Attornment and Waiver of Trial by Jury

The Parties hereby irrevocably attorn to the jurisdiction of the courts of
Ontario and waive any and all right to a trial by jury.

[Signature page to follow]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have executed this Agreement as of the date
first written above.

 

TMI COMMUNICATIONS AND COMPANY, LIMITED PARTNERSHIP, by its general partner, TMI
COMMUNICATIONS INC. By:   /s/ Larry J. Boisvert     Name:   Larry J. Boisvert
Title:   President and CEO MOBILE SATELLITE VENTURES LP By:   /s/ Carson E.
Agnew     Name:   Carson E. Agnew Title:   Managing Director MOBILE SATELLITE
VENTURES HOLDINGS (CANADA) INC. By:   /s/ Rory McCormick     Name:   Rory
McCormick Title:   Secretary MOBILE SATELLITE VENTURES (CANADA) INC. By:   /s/
Rory McCormick     Name:   Rory McCormick Title:   Secretary

 

- 25 -